Citation Nr: 0119103	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  00-08 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a 
back condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to December 
1970, to include service in Vietnam.  The records do not 
indicate that the veteran is in receipt of decorations, 
awards or other indicia of combat.  His DD Form 214 indicates 
that he is in receipt of the National Defense Service Medal 
and the Vietnam Service Medal w/70 device.  

This appeal is before the Board of Veterans' Appeals (Board) 
from determinations of the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  

By rating decision dated in April 1999, the RO again denied 
the veteran's claim of entitlement to service connection for 
PTSD.  In September 1999, the RO determined that new and 
material evidence had not been submitted to reopen his claim 
of entitlement to service connection for a back disorder.  

The Board notes that in the April 1999 rating decision, the 
RO characterized the issue on appeal for PTSD as one of 
entitlement to service connection, not whether new and 
material evidence had been submitted to reopen the previously 
denied claim.  In the Reasons and Bases portion of the 
decision, the RO found that there was no medical nexus 
evidence relating acne to service, without making any 
findings regarding the presentation of new and material 
evidence.  

The Board must initially determine whether new and material 
evidence has been submitted regardless of the RO's actions.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996). 


FINDINGS OF FACT

1.  The Board denied service connection for PTSD and a back 
disorder in its May 1998 decisions on the basis that there 
was no diagnosis of PTSD and no diagnosis of a current back 
disability.  

2.  The evidence submitted since the May 1988 Board decisions 
bears directly and substantially upon the issues at hand, is 
neither duplicative nor cumulative, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claims.


CONCLUSIONS OF LAW

1.  The May 1988 Board decisions, which denied service 
connection for PTSD and a back disorder, are final.  38 
U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).

2.  New and material evidence has been submitted since the 
May 1988 Board decisions sufficient to reopen the claims for 
entitlement to service connection for PTSD and a back 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By way of history, in May 1988, the Board denied the 
veteran's claims of entitlement to service connection for 
PTSD and a back disability.  In November 1988 and November 
1993 he indicated that he attempted to reopen those claims, 
but subsequently abandoned those claims.  In December 1998, 
the veteran filed a petition to reopen his claims of 
entitlement to service connection for PTSD and for a bone 
spur in the 4th and 5th vertebra of his back.  He perfected an 
appeal of the RO's denial of those claims.  

The evidence of record at the time of the Board's May 1988 
rating decision was as follows:

The January 1969 service entrance examination shows that the 
veteran's spine and musculoskeletal system were normal.  
Psychiatric examination was also normal.  A record of 
treatment, dated in July 1970, reveals that the veteran 
complained of pain in the lumbar region of his back.  The 
record indicates that he sustained an injury as a result of a 
cargo hatch falling on his back.  An August 1970 record of 
treatment discloses that the veteran complained of severe 
headaches as a result of chronic anxiety.  A report of 
psychiatric evaluation, dated in November 1970, indicates 
that the veteran refused to perform his duties as supply 
clerk.  The impression was character and behavior disorder 
passive-aggressive personality type, chronic, moderate, 
manifested by low frustration tolerance, impulsive antisocial 
acting out in the past, and resentment of authority.  The 
report of examination notes that no psychiatric disease was 
found.  An administrative separation was recommended.  The 
December 1970 report of separation shows that the spine and 
musculoskeletal system were normal.  The report indicates 
that psychiatric examination was also normal.  On the 
accompanying history, the veteran reported that he had back 
trouble.  He also indicated that he had had frequent trouble 
sleeping, depression or excessive worry, but denied having 
had frequent or terrifying nightmares, or nervous trouble of 
any sort.  He indicated that he had had disciplinary problems 
in school.  

His DD Form 214 lists his military occupational specialty 
(MOS) as supply clerk.  Additional duties are listed as 
petroleum dispenser, and tank "FM Atnd."  The records 
reflect that he was administratively separated in December 
1970.  

In a June 1987 stressor statement, the veteran reported that 
prior to being transferred to Vietnam, he was confined to the 
stockade.  He further reported that while in Vietnam, he had 
been gassed while he was sleeping.  He stated that for the 
majority of the time that he was in Vietnam her served as a 
machine gunner on an APC (armored personnel carrier).  He 
reported that while he was riding on an APC, the driver hit a 
rut and the hatch of the APC hit him in the lower part of his 
back.  

On VA examination in August 1987, the veteran indicated that 
he had had a psychiatric evaluation in association with 
Social Security Administration (SSA) benefits.  The report 
notes that he had recently reinjured his back while weight 
lifting.  The assessments included antisocial personality 
disorder.  

In a January 1988 substantive appeal, VA Form 9, the veteran 
indicated that he was discharged from service as a result of 
combat stress.  He reported that he had been in receipt of 
SSA disability benefits for his back, a nervous condition and 
emotional stress.  

In May 1988, the Board denied service connection for PTSD and 
a back disability.  The Board noted that there was no 
diagnosis of PTSD or of a current back disorder.  

The evidence received since the May 1988 Board decisions is 
as follows:
 
By letter dated in December 1997, VA readjustment counselor, 
R. R., R.N., M.A., reported that the veteran suffered from 
PTSD, drug abuse, and chronic back pain, secondary to 
injuries sustained during service.  

In November 1998, the veteran's case manager, G. H., CADC, 
NCAC, II, stated that he had been treating the veteran for 
PTSD, which he indicated was a result of service.  The letter 
notes that the veteran had been exposed to combat.  

In statements in support of the claim, received in January 
1999, the veteran's mother reported that prior to his service 
in Vietnam, the veteran was a caring person who loved his 
family.  She stated that the veteran had written letters to 
her from Vietnam, in which he reported having witnessed 
fellow soldiers being blown up.  She stated that he had also 
written of his involvement in removing the dog tags from the 
dead bodies and digging holes in which he buried the dead 
bodies.  She stated that after those reports, his letters 
began to change, specifically noting that he hated everything 
and talked crazy.  The veteran's brother stated there had 
been marked change in the veteran, physically and mentally 
since he returned from Vietnam.  He stated that prior to 
service he had been a leader but since service had not been 
able to be a father to his children.  Another family member 
reported that the veteran had been "happy go lucky" prior 
to service but since his return from Vietnam had been angry 
and had become a loner.  

By letter dated in February 1999, G. H. reiterated his 
diagnosis of PTSD related to service in Vietnam.  

VA outpatient treatment records, dated from April 1997 to 
January 1999, show that the veteran complained of back pain.  
A record of treatment, dated in April 1997, discloses that he 
complained of chronic low back pain radiating down the left 
lower extremity.  The diagnosis was radiculopathy.  Records 
dated in January 1999, reveal that he complained of bone spur 
pain in his low back and lumbar spasms.  The assessment was 
chronic pain.  A February 1999 record of treatment notes 
normal degenerative changes in the lumbar spine.  

By letter dated in March 1999, the RO requested that the 
veteran provide an VA Form 21-4142, authorization for release 
of information in order for VA to obtain medical 
documentation from SSA.  The record reflects that the letter 
was returned to sender.  

In a July 1999 notice of disagreement, the veteran stated 
that he engaged in combat with the enemy.  He further 
reported that he began having PTSD symptoms within one year 
of separation from service.  

On VA examination in August 1999, the examiner stated that 
there were no medical records available for review in 
association with the examination.  The diagnoses were anxiety 
disorder, NOS, and alcohol and polysubstance abuse in early 
remission.  The examiner stated that although the veteran 
claimed to have been sober since February 1999, it was a 
rather dubious proposition given his lifelong history of drug 
and alcohol abuse, and an unclear motivation to become sober 
since February.  He opined that if the veteran was to be 
taken at his word regarding sobriety, then he was likely 
going through a protracted withdrawal.  Thus, he stated that 
while the veteran described some signs and symptoms that may 
be consistent with PTSD, he was unable to make a formal 
diagnosis of such and was only able to diagnose him with 
anxiety disorder, not otherwise specified.  The report notes 
that lack of substantial objective symptoms.  

By letter dated in December 1999, R. R. stated that his 
impression was PTSD.  He further stated that he had only met 
with the veteran on three occasions and as a result, was 
unable to make a definite diagnosis.  

Criteria

The Board's 1988 denials of service connection for PTSD and a 
back disorder are final and are not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 
20.1100.  In order to reopen the claim, the veteran must 
present new and material evidence.  38 U.S.C.A. § 5108. 

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Analysis

When service connection was denied in the 1988 Board 
decisions, there were no diagnoses of PTSD or a back disorder 
of record.  

The evidence added to the record since that time includes VA 
and private treatment records show a diagnosis of PTSD, 
radiculopathy and chronic back pain.  This is new information 
in that there had been no previous diagnosis of PTSD or a 
back disorder.  Based on the reasons for the prior denial, 
the absence of a diagnosis of PTSD or radiculopathy, the 
evidence is so significant that it must be considered to 
fairly adjudicate the veteran's claims.

The Board therefore finds that new and material evidence has 
been received since the May 1988 Board decisions and the 
veteran's claims are therefore reopened.  
38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for PTSD and a back 
disorder are reopened; to this extent only, the appeal is 
granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

It appears that during the appeal period, the veteran has had 
multiple addresses, including locations in Oxnard, Wasco and 
Los Angeles, California, either the Salvation Army or a VA 
facility.  He has also provided both home and work telephone 
numbers.  The Board notes that the veteran failed to report 
for a requested travel board hearing on July 12, 2001.  The 
letter notifying the veteran of the time and place of the 
scheduled hearing was not returned, but it is unclear as to 
whether he actually received notification of the hearing 
scheduled in July 2001.  

In addition, in his May 2000 substantive appeal, the veteran 
indicated that he had been treated for PTSD by Dr. Saunders 
at the West Los Angeles VA Medical Center.  In accordance 
with VCAA, these records should be obtained.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should attempt to determine the 
veteran's correct address.  If the attempt is 
successful, the RO should provide the veteran 
an opportunity to submit SSA records or to 
provide an authorization for release of the 
records.  If the veteran provides a release, 
the RO should obtain the SSA records, to 
include any decisions and the medical records 
upon which those decisions were based.  

2.  In view of the veteran's failure to 
report for the travel board hearing on 
July 12, 2001, and there being no 
indication that the letter notifying of 
the scheduled hearing was returned, if 
the veteran still desires a hearing, he 
must inform the Board and/or the RO.  

3.  The RO should obtain any outstanding 
relevant VA records not on file, to include 
records from the West Los Angeles VA Medical 
Center.  Specifically, treatment records of 
Dr. Saunders should be obtained.  

4.  The RO should return the veteran's 
claims folder to a VA examiner, 
preferably Albert Shnaider, M.D., if 
available, for review.  The examiner's 
attention should review the file and 
determine if an amendment is required of 
the diagnosis or diagnoses.  In addition, 
the examiner is requested to determine if 
there is any relationship between a post 
service diagnosis and the inservice 
findings.

5.  The veteran is instructed to submit any 
pertinent outstanding private medical 
records, specifically any from CRC 
(California Men's Colony) not already 
contained in the claims folder. 

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

7.  Thereafter, the RO should review the 
claims of entitlement to service 
connection for PTSD and a back disorder.  
If the benefit sought on appeal remains 
denied, the veteran and the veteran's 
representative should be provided a 
supplemental statement of the case (SSOC).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



